ON RETURN TO REMAND
TYSON, Judge.
In accordance with the opinion of the Supreme Court of Alabama in Ex parte Gordon, 556 So.2d 363 (Ala.1988), this court reversed and remanded this cause with directions to the circuit court to conduct a further evidentiary hearing on the issue of the appellant’s mental competency to stand trial. Gordon v. State, 556 So.2d 365 (Ala.Crim.App.1988).
The circuit court has now advised this court, under date of October 19, 1990, that an order of nolle prosequi was entered in this case on October 5, 1989. In accordance with this return, this cause is hereby dismissed.
APPEAL DISMISSED.
All the Judges concur.